DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 5, 2022, has been entered.

 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  The abstract and claims 1, 8, 10, and 17 have been amended as requested.  The pending claims are 1-24 with claims 21-24 being withdrawn as non-elected.  
The amendment to the abstract is sufficient to withdraw the objection thereto as set forth in section 6 of the last Office action (Final Rejection mailed April 5, 2022).  Additionally, the claim amendments are sufficient to overcome the rejections under 35 USC 112 as set forth in sections 8 and 12 of the last Office action.  Furthermore, said amendment is sufficient to overcome the prior art rejection of claims 1-3 as set forth in section 16 of the last Office action.  

Terminal Disclaimer
The terminal disclaimer filed on August 5, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,021,842 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As such, the double patenting rejection set forth in section 5 of the last Office action is hereby withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/335,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to disperse the infill material for an artificial turf layer of claim 4 of the reference application within an artificial turf carpet of an artificial turf assembly since the intended use of said infill material is for an artificial turf layer.  Additionally, the infill material of the reference application having a like structure and chemistry would necessarily be capable of providing the recited water absorptive property, infill particle-to-particle interaction, and relative particle movement of the present claims when employed as an infill layer in an artificial turf system.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is indefinite for the preamble recitation “An infill material disposed within an artificial turf carpet for an artificial turf system.”  Since the body of the claim only positively recites the infill material (i.e., wood particles), it is unclear if applicant intends to claim the infill material in combination with an artificial turf carpet or just the infill material having the intended use of being disposed within an artificial turf carpet.  Claims 2-9 are also rejected for their dependency upon claim 1. 
The terms “compressive applied loads” and “shearing loads applied” in claims 1, 10, and 17 are a relative terms that render the claims indefinite. (See section 11 of the last Office action.)  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the amount of compressive applied load and shearing load required to transfer the load through the infill material thickness to an underlayment and to permit particle movement, respectively, are unknown.  For example, a relatively light load of either may not transfer all the way through to an underlayment or may not move any particles.  Thus, claims 1, 10, and 17 are rejected as indefinite.  Claims 2-9, 11-16, and 18-20 are also rejected for their dependency thereupon.  
Claim 1 is also indefinite for the phrase “relative particle movement.”  It is unclear what said particle movement is relative to.  Claims 2-9 are rejected for their dependency upon claim 1. 
Claim 1 lacks proper antecedent basis for the recitation “an infill layer thickness.”  Specifically, since “an infill layer” has not been previously recited, a thickness thereof lacks proper antecedent basis.  Note the claim previously recites an infill material not an infill layer.  Claim 17 is similarly rejected.  Claims 2-9 and 18-20 are also rejected for their dependency upon claims 1 and 17.  
Claim 1 is indefinite for first reciting “an infill material disposed within an artificial turf carpet for an artificial turf system” and subsequently reciting the particles of the infill material provides an infill particle-to-particle interaction “when applied to the artificial turf system.”  Hence, it is unclear if the infill material is part of an artificial turf system or if it will be applied in the future.  As currently written, the recited properties of particle-to-particle interaction and particle movement in claim 1 are not given patentable weight since they occur in a future state of when applied to an artificial turf system having an underlayment pad. Claims 2-9 are also rejected for their dependency upon claim 1.   
Claim 8 is rejected for the recitation “wood entanglement additive particles.” It is unclear if the additive particles entangle the previously recited wood particles or if the additive particles comprise wood particles employed as entanglement additives.  
Claim 9 is rejected as indefinite since it is unclear how the recited property of foot hold rotational resistance is measured.  Is said property measured according to an industry standardized test? 
Claim 17 is indefinite for first reciting “An artificial turf system comprising…a turf carpet, an underlayment layer, and an infill material dispersed onto the turf carpet” and subsequently reciting the particles of the infill material provides an infill particle-to-particle interaction “when applied to the artificial turf system.” Hence, it is unclear if the infill material is present in the artificial turf system or if said infill material will be applied in the future.  Claims 18-20 are also rejected for their dependency upon claim 17.
Claim 17 is rejected for limiting the artificial turf system to comprise “an underlayment layer” and subsequently reciting “an underlayment pad.”  It is unclear if said underlayment pad is in addition to the underlayment layer or if said pad is the same as said layer.  Claims 18-20 are also rejected for their dependency thereupon.
Claim 20 is indefinite for the recitation “the underlayment” since it is unclear if “the underlayment” refers to the underlayment layer or the underlayment pad of parent claim 17. 

Response to Arguments
Applicant’s arguments filed with the amendment and in the Supplemental Remarks filed August 8, 2022, have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 112 for the recitations “compressive applied loads” and “shearing loads applied,” applicant argues compressive loads and shearing loads are understood in the art by a skilled artisan (Amendment, page 10, 1st paragraph).  This argument is unpersuasive since the relativeness of the terms in the rejection relates to the amount of loads required to achieve the desired properties (e.g., amount of compressive load sufficient to transfer though the infill layer thickness to an underlayment pad and amount of shearing load sufficient to permit particle movement).  Hence, said rejection is maintained. 
With respect to applicant’s arguments based upon tests performed on particle size uniformity (Amendment, page 12 and Supplemental Remarks, page 2), said arguments are not considered at this time since the test data has not been presented in proper declaration form.   37 CFR 1.132, “Affidavits or declarations traversing rejections or objections,” states, “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.”  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 14, 2022